DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 11/21/2021 is acknowledged.  The traversal is on the ground(s) that no showing of independent and distinct or serious burden.  This is not found persuasive because the figures are clearly independent and distinct. As disclosed in the specification and stated in the restriction requirement. 
Species A: fig.1A-1B: a vacuum cooling apparatus 100 with thermal conductive side 104 (with cooling wall that is used on the skin on a tissue externally).

Species B: fig.1C: vacuum chamber 102 may be formed by a bell that seals against the skin 98 (no cooling wall so the opening of the vacuum chamber is used directly on the skin on a tissue externally). Independent and distinct since this requires an open vacuum chamber with cooling wall designed to be placed in thermal contact tissues of the patient (as required in all the independent claims). 
Species C: fig. 2: a refrigeration or air conditioning device 100 may use vacuum-driven evaporative cooling for air conditioning or refrigeration. Independent and distinct from cooling device for a human body.

Species D: fig.3A-D: tissue within the body may be cooled to ablate undesired cells from the tissue linings. Endoscope 300 may be inserted into the body through a natural orifice. Independent and distinct from a vacuum apparatus that is used externally on a human body. Furthermore, Independent and distinct from a refrigeration or air conditioning device. 

The examiner acknowledges that the Applicant elected species D (fig. 3A-D), (claim 1-25). The elected species discloses Endoscope may be inserted into the body through a natural orifice. It is unclear to the examiner how claim 3, 5, 17 and 23 reads on the elected species. The endoscope 300 does not show “the vacuum chamber is formed as a vacuum bell sealed against flesh of the patient”. The examiner requests consideration of the elected claims. 

Claim Objections
Claim 8, 11, 12 and 20 are objected to because of the following informalities:  
Claim 8 recites a limitation “a patient” in line 2. It should be amended to read as --the patient--.
Claim 11 recites a limitation “the
Claim 12 recites a limitation “the respiratory tract” in line 2. It should be amended to read as --a respiratory tract --.
Claim 20 recites a limitation “a patient” in line 2. It should be amended to read as --the patient--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 16-20, 22-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Parnes et al. (US 2018/0317344).
Regarding claim 1, 2, 16 and 22, Parnes discloses apparatus for treating a patient, comprising: a vacuum chamber (fig.2 and fig.6; cooling zone 104/604) having a cooling wall (fig.2; cooling interface 106) designed to be placed in thermal contact tissues of the patient for which cooling is desired for treatment; a water sprayer designed to spray water against the cooling wall of the vacuum chamber (fig.2; 126, see also [0067]; and a vacuum pump and control designed to maintain vacuum below 0.02 atm [0052], in the vacuum chamber, the maintained vacuum being below ambient pressure and sufficient to cause accelerated evaporation of the water and cooling to a temperature desired for cooling of tissues of the patient [0012].
Regarding claim 3 and 17, Parnes discloses wherein the vacuum chamber is formed as a vacuum bell sealed against flesh of the patient [0054].
Regarding claim 4 and 18, Parnes discloses wherein the vacuum chamber is formed as an enclosed volume having a cooling wall at one side, and the cooling wall is placed in physical contact with the tissues of the patient (fig.fig.2).
Regarding claim 5 and 23, Parnes discloses wherein the vacuum chamber is formed as a vacuum bell sealed to a flat thermally conductive platen (fig.6 sealing element 612), the platen designed to be placed in thermal contact with the tissue, object, or space (fig.6, see also [0062]).
Regarding claim 6 and 19, Parnes discloses wherein the platen is coated with a non-metallic nonstick release material designed to prevent adhesion and resultant tissue damage resulting from freezing of the tissue to be cooled or water between the tissue and the platen [0062].
Regarding claim 8 and 20, wherein: the tissue to be cooled is adipose tissue of a patient (fig.5A-C).
Regarding claim 24, Parnes discloses wherein: the vacuum chamber includes one or more thermal sensors (fig.2; temperature sensor 114); and the maintaining of vacuum is controlled by a computer designed to obtain thermal data from the one or more thermal sensors, and to control one or more of water flow rate, vacuum pressure, and electrolyte solution, to control for a desired temperature and/or rate of cooling, and/or to correct for various confounders in thermal flow into the vacuum chamber (fig.2, see also [0026], [0039] see also [0063]).
Regarding claim 25, Parnes discloses wherein: the space to be cooled is an enclosed space to be cooled to refrigeration or freezing temperatures [0052].
Regarding claim 26, Parnes discloses wherein: the space to be cooled is a room to be cooled to air conditioning temperatures [0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parnes et al. (US 2018/0317344) in view Shih (US 9,241,826).
Regarding claim 7, Parnes does not disclose the water has in solution an electrolyte chosen to depress freezing point of the water to a desired temperature. Shih teaches a cooling device that uses a coolant such water containing at least one electrolyte, for example, calcium chloride, or ammonium nitrate (col.10, line 20-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method/device of Parnes to include water that has an electrolyte as taught by Shih for the purpose of employing preservative. 

Claim 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parnes et al. (US 2018/0317344) in view Allison et al. (US 20140276539).
Regarding claim 9, 10 and 21, Parnes does not disclose the cooling of the tissue is designed to reduce pain, and the cooling of the tissue is designed to lighten skin and/or to reduce hypopigmentation.
Allison teaches a cryogenic device that is configured to create a cooling zone about the infrapatellar branch, thereby eliminating or reducing severity of pain [0007] and reduce the occurrence of erosion, crusting, dimpling, hyperpigmentation, and hypopigmentation [0128]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method/device of Parnes to include the cooling tissue that is designed to reduce pain, lighten skin and/or to reduce hypopigmentation as taught by Allison for the purpose of versatility. 

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parnes et al. (US 2018/0317344) in view Kreck et al. (US 2013/0030411).
Regarding claim 11-15, Parnes does not disclose the tissue to be cooled is in the gastrointestinal tract, the respiratory tract, undesired benign cells that are selectively sensitive to cold, goblet cells to be disrupted, malignant cells to be ablated and the cooling is designed to disrupt these undesired benign cells.
 Krech teaches a system that is configured to selectively cool a patient. The system is configured to cool the gastrointestinal tract, and the tissue to be cooled is in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794